UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7516



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE DARRYL NESBITT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-80, CA-99-2328-7-20)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Darryl Nesbitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Darryl Nesbitt filed an untimely notice of appeal.            We

dismiss the appeal for lack of jurisdiction.           The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are “mandatory and jurisdictional.”            Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).            Parties to civil

actions in which the United States is a party have sixty days

within which to file in the district court notices of appeal from

judgments or final orders.         Fed. R. App. P. 4(a)(1).        The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 16, 1999;

Nesbitt’s   notice   of   appeal    was   filed   on    October   28,   1999.

Nesbitt’s failure to file a timely notice of appeal* or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of his appeal.

We therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




      *
        For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                     2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3